Title: Mary Smith Cranch to Abigail Adams, 31 December 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree December 31d 1786
     
     I reciev’d a few days since your Letter of Sepr. 12th and yesterday that of october the 12th and thank you most sincerly for them both. Your account of Holland entertaind me much. You must have improv’d your time well to have visited so many places and notic’d so much. The fatigue was too great for you. It was this that made you sick. I was rejoic’d to find your dissorder whatever it was for you did not tell me what had left before I heard of it. I feel a sad pertubation of spirit whenever a vessel arrives till I can see your hand writing and read that all are living and well. Your Family have been preserv’d thro many dangers, and for valuable purposes I dare say, but I most sincerly wish you all Safe at home. I shall comply with your wishes relaiting to a particular subject. The Person would not have been So often mention’d if some circumstances had not taken place which had no reference to your Family.
     Our dear uncle Smith has recover’d his Spirits much better than I expected he would, but a heavey Sigh often escapes him yet. He is So much alter’d in his Family and in his attention to his Friends that you would scarcly suppose him the same man he once was. He left those little matters to our Aunt which now he attend too himself. Cousin Betsy behaves with the utmost prudence and discretion. She has a most exellent disposition. I am Sure you would Love her more than ever was you here.
     We have had another Snow Storm Since I wrote last. Such an one has not been Seen for seventy years. Many People were oblig’d to get out of their chamber window, upon the Banks. The roads have been impassable in many places for a fortnight, and yet the Fields and some of the Streets in this town are bare. The college was oblig’d to be deserted Several weeks before the vacancy usually begins, wood could not be got. Your eldest Son chose to Stay and ran his chance for wood as he thought he could Study there better than at home, and he will take this time to collect his part of the theses for commencment. The class have petition’d for a private one and have Set forth their reasons in a long preamble to their Petition. The Scarcity of money and the difficulty many of them find to pay even thier quarter Bills, are among the number.
     
     
      January 5th
     
     Letters have been falling in to one and another ever since Folger ariv’d but not one for mr Cranch is come to hand yet: “he wonders at it as he has written so largly both to Brother and Sister.” Did you receive one from him? you have not mention’d it. He hopes it was not lost. The Trunk you Sent is Salve in uncle Smiths Store it was got out without any difficulty or paying any Duty that I can hear off. The Shirts for JQA came Safe last Fall as did the Linnin for your other Sons. The Shirts went immediately to Cambridge. I Supposed Cousin would have mention’d them or I Should. It was a long time before I could find Who had the Peice of Linning, which was the reason I did not say any thing about it at that time. When we Shall be able to get the Trunk which is just arriv’d I know not. There has been a great thaw within a few days which has render’d it almost impossible for a carriage to pass. A thousand thanks my dear Sister is all I can offer you for these renewed Instances of your kindness to me and my dear Girls, but I cannot bear you should let them be So expencive to you. Half worn Gowns Such as might not be proper for you to wear in your Situation, would have been receiv’d with the utmost gratitude by them and Would have been priz’d more for having been wore by an Aunt they So dearly Love. The Silk you have Sent I heard them say they should lay up till they were married, but you must come home and find them Husbands! there are but few with whom they could be happy. They have had an education which calls for Tast Learning and virtue and they could not be happy in partners destitute of these qualifications. They go but little into the World, and into the Gay part of it not at all. There are Some Ladies of whom one may know every thing that is to be known in one afternoon. The diffidence of others renders it not so easey to discover their characters.
     Our cousin William Smith has at last found a Lady Sensible enough of his merit to accept him for a Partner for Life. Miss Hannah Carter is the Lucky girl. The matter is Settled I hear. They will soon be married. I think you know her she is very Sensible, and has a much more improv’d mind than is commonly to be found among the gay world. Doctor Simon Tufts dy’d last Sunday. The calmness with which he left the world does honour to the Religion he profess’d and practic’d. He call’d all his Family round him and pray’d with them and in that Prayer expir’d. His Daughters Grief is excessive, you know the Strength of her Passions.
     I heard from Sister Shaw last week She and the Family were well. Whether she will be able to get a Letter to town Soon enough to Send is uncertain as the roads are so bad.
     Your two younger Sons have been writing to you and will do so to their Sister if the vessell does not Sail So Soon as we hear it is too. Betsy and Lucy will write also if they can. It is a busy season with us. Our young Gentlemen always come home tatter’d and torn. We have met with a great Loss in mrs Betsy Nash. She is married and is to leave the Town soon.
    